Appeal by defendant from a judgment of the Supreme Court, Kings County (Bernstein, J.), rendered March 17, 1982, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress his pretrial statements.
Judgment affirmed.
In the instant case the primary issue in finding that defendant freely and voluntarily waived his constitutional rights was one of credibility. Since the hearing court’s findings were not clearly erroneous, they should be upheld (People v Armstead, 98 AD2d 726). The circumstances in this case do not indicate that the police denied defendant’s parents access to him in an effort to bar the exercise of defendant’s right to counsel (People v Crimmins, 64 NY2d 1072; People v Fuschino, 59 NY2d 91; People v Casassa, 49 NY2d 668, cert denied 449 US 842; cf. People v Bevilacqua, 45 NY2d 508). In addition, we have viewed the videotape of defendant’s interrogation by an Assistant District Attorney and find it demonstrated that defendant understood his Miranda rights and made a knowing and intelligent waiver of those rights. Under the totality of the circumstances and the rules of appellate review, defendant’s statements were given to the police voluntarily (see, People v Casassa, supra; People v Anderson, 42 NY2d 35, 38). Lazer, J. P., Gibbons, O’Connor and Brown, JJ., concur.